310 S.W.3d 318 (2010)
Lance LESKINEN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70224.
Missouri Court of Appeals, Western District.
May 25, 2010.
Frederick J. Ernst, Esq., Kansas City, MO, for appellant.
*319 Shaun J. MacKelprang, Esq. and Karen L. Kramer, Esq., Jefferson City, MO, for respondent.
Before: LISA WHITE HARDWICK, P.J., and JAMES M. SMART, JR. and ALOK AHUJA, JJ.
Prior report: 219 S.W.3d 841.

ORDER
PER CURIAM:
Lance Leskinen was convicted in 2005 of one count of first-degree statutory sodomy. He appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Leskinen argues that his trial counsel was ineffective because counsel failed to timely discover the specific date on which the offense was alleged to have occurred, and failed to investigate and present evidence and alibi witnesses which could have established his whereabouts on that date. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).